His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the court, as follows:
Plaintiff sold to defendants about 140 bushels of Irish .potatoes, still in the ground, delivery to be on board c'ars at Angie, La.
It is an undisputed fact established by disinterested testimony that at the time of loading the potatoes were in apparent sound condition.
It is also a fact established by disinterested testimony that when the shipment reached New Orleans four days later, one-lialf of the potatoes had rotted.
*36Opinion and decree, December 8, 1913.
It is an undisputed fact that potatoes in good condition when dug from the ground should keep from sixty to ninety days without rotting; and on the other hand that “water-soaked” potatoes will begin to rot within from one to five days after being taken from the ground.
From the foregoing facts there is but one conclusion to be drawn, and that is notwithstanding the apparent sound condition of the shipment, part thereof must have been “water-soaked” at the time of loading.
The district Judge reached this conclusion, and we concur in it.
Judgment affirmed.